DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 8/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/987,764 and U.S. Patent Nos. 9,994,617 B2; 10,118,947 B2; 10,800,813 B2; and 10,870,679 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific polypeptide ligand as 06-34-18: Phe2 Aze3 Tyr4 HomoArg5 (e.g. the fifth peptide down in Table 23 - with the highest Ki = 0.12nM)) in the reply filed on April 5, 2022, is acknowledged.  
Please note that the elected species is free of the prior art (notwithstanding the obviousness-type double patenting rejections) because there is no teaching or suggestion in the prior art to achieve the specific amino acid sequence of the polypeptide.  The closest prior art, Heinis et al. and Gregory et al. (cited in the IDS received on 9/10/20) fails to teach or suggest where the first loop has the amino acid sequence of ACSFAzeYHomoArgC.  

Status of Claims
Claims 1-27 were originally filed on June 11, 2020. 
The amendment received on November 24, 2020, canceled claims 1-27; and added new claims 28-48.  The amendment received on April 5, 2022, amended claims 28, 36, and 47-48.
Claims 28-48 are currently pending and claims 28, 32, 34-35, 45, and 48 are under consideration as claims 29-31, 33, 36-44, and 46-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2022.

Priority
The present application is a continuation of US Application No. 14/350,192, filed on April 7, 2014, now issued as US Patent No. 10,800,813 B2, which claims status as a 371 (National Stage) of PCT/EP2012/069898 filed October 8, 2012, and claims priority under 119(a)-(d) to British Application Nos. 1117408.3 filed on October 7, 2011 and 1205612.3 filed on March 29, 2012. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for British Application Nos. 1117408.3 and 1205612.3, which papers have been placed of record in the file.  Please note that the British applications are in English and therefore no further action is necessary.

Claim Interpretation
The Examiner would like to point out that the scope of claim 1 is being interpreted as follows. The structural requirements of the claimed polypeptide ligand are (1) a polypeptide comprising (a) at least three cysteine residues separated by (b) at least two loop sequences, and (c) wherein the loops of the peptide ligand comprise five amino acids and (i) a first loop comprises the motif GrxW/FPxK/RGr (SEQ ID NO: 207), (ii) a second loop comprises the motif GrxHxDLGr (SEQ ID NO: 209) wherein the first Gr of the second loop is the second Gr of the first loop, wherein Gr represents cysteine, X represents any amino acid, and wherein R in the first loop motif may be optionally replaced with is N-methyl arginine, homo-arginine, or guanidylphenylalanine, and/or P in the first loop motif may be optionally replaced with azetidine carboxylic acid and (2) a molecular scaffold that forms covalent bonds with the cysteine residues of the polypeptide such that at least two loops are formed on the molecular scaffold. With respect to structural element (1), it is noted that the polypeptide is limited to CxW/FPxK/RCxHxDLC with any N- and/or C-terminal additions.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as open-ended requiring 100% identity to SEQ ID NOs: 207 and 209 where the polypeptide is CxW/FPxK/RCxHxDLC as described in the “Claim Interpretation” section above but with any N-/C-terminal additions and with the optional substitutions recited in claim 1.  As such, the scope of claim 1 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claim 45 as open-ended requiring 100% identity to SEQ ID NO: 212 with any N-/C-terminal additions and with the substitutions recited in claim 45.  As such, the scope of claim 45 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Response to Arguments
Applicant’s arguments, see Response, filed 8/5/22, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection of Figures 8-9, 11-13, and 15 has been withdrawn.

Applicant’s arguments, see Response, filed 8/5/22, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 28, 32, 35, 45, and 48 as being unpatentable over claims 1-5 of U.S. Patent No. 9,994,617 (Tite et al. (I) US Application No. 14/350,263) has been withdrawn.

Applicant’s arguments, see Response, filed 8/5/22, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 28, 32, 35, 45, and 48 as being unpatentable over claims 1-5 of U.S. Patent No. 10,800,813 B2 (Tite et al. (I)) has been withdrawn.

Applicant’s arguments, see Response, filed 8/5/22, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 28, 32, 35, 45, and 48 as being unpatentable over claims 1-21 of U.S. Patent No. 10,870,679 B2 (Teufel et al. US Application No. 16/013,795) has been withdrawn.

Applicant’s arguments, see Response, filed 8/5/22, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 28, 32, 35, 45, and 48 as being unpatentable over claims 1-6 of U.S. Patent No. 10,118,947 B2 (Teufel et al. (I) US Application No. 14/781,294) has been withdrawn.

Applicant’s arguments, see Response, filed 8/5/22, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 28, 32, 35, 45, and 48 as being unpatentable over claims 18-37 of copending Application No.  16/987,764 (Teufel et al. (II) US Publication No. 2021/0079043 A1) has been withdrawn.

New Claims
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 32, 34-35, 45, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the instant case, claim 28 is directed to a peptide ligand comprising a first and second loop where the first loop has the motif (Grx[W/F]Px[K/R]Gr (SEQ ID NO: 207) and where the second loop has the motif GrxHxDLGr (SEQ ID NO: 209).  However, the sequence listing received on 6/11/20, depicts a different amino acid sequence as SEQ ID NO: 207 that is not the amino acid sequence motif of the instantly claimed first loop, and does not contain any SEQ ID NO: 209.  As such, it is unclear whether the amino acid sequence motifs of the instant first and second loops are as instantly claimed and/or is the amino acid sequence motif of the first loop the amino acid sequence recited in claim 28 or as depicted in the sequence listing as SEQ ID NO: 207.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to the amino acid sequence motifs of the first and second loops of the peptide ligand.  

Examiner’s Comment
Notwithstanding the 112(b) rejection, it is noted that the claimed peptide ligand requiring at least two loop sequences wherein the loops of the peptide ligand comprise five amino acids and a first loop comprises the motif of SEQ ID NO: 207 and a second loop comprises the motif of SEQ ID NO: 209 is free of the prior art.  Thus, the scope of the instantly claimed peptide ligand is novel and nonobvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654